DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 17 and 19 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winso (US 2010/0168947 A).
With respect to independent claim 1,  in Fig. 6 (and in Fig. 2) Winso teaches a scintillation detector assembly comprising: 
a first scintillation detector of a set of scintillation detectors 32, the first scintillation detector including a first scintillator of a set of scintillators 31-1 through 31-4 and a first light sensor of a set of respective light sensors 33 optically coupled thereto, arranged to detect electromagnetic radiation and output a first signal; 
a first radiation source 50 of a set of radiation sources as disclosed in paragraph [0054], configured to emit first gamma radiation of a first set of gamma radiation, having a first reference energy of a set of respective first reference energies; and 
computer as disclosed in paragraph [0075] configured to control a gain of the first scintillation detector based, at least in part, on the first gamma radiation, having the first reference energy, detected by the first scintillation detector.
With respect to independent claim 11, As discussed above in the rejection justification to claim 1, Winso teaches a method of controlling a scintillation detector assembly comprising, the assembly including a first scintillation detector of a set of scintillation detectors, comprising the first scintillation detector including a first scintillator of a set of scintillators and a first light sensor of a set of respective light sensors optically coupled thereto, arranged to detect electromagnetic radiation, the method comprising: detecting, by the first scintillation detector, first gamma radiation of a first set of gamma radiation, having a first reference energy of a set of first respective reference energies; and controlling a gain of the first scintillation detector based, at least in part, on the first gamma radiation, having the first reference energy, detected by the first scintillation detector.
With respect to dependent claim 2, Winso teaches in paragraphs [0010, 0024] a first radiation shield of a set of radiation shields, arranged to at most partially shield the first scintillation detector from the first radiation source.
With respect to dependent claim 3,  Winso teaches in paragraph [0047] a first radiation shutter of a set of radiation shutters 38, arrangeable in a first configuration to at least partially shield the first scintillation detector from the first radiation source and in a second configuration to expose the first scintillation detector to the first radiation source.
With respect to dependent claim 4, Winso teaches in paragraph [0054] wherein the first radiation source is configured to emit second gamma radiation of the first set of gamma radiation, having a second reference energy of the set of respective first reference energies; and wherein the controller computer as discussed above is configured to control the gain of the first scintillation detector based, at least in part, on the second gamma radiation of the first set of gamma radiation, having the second reference energy of the set of respective first reference energies, detected by the first scintillation detector.
With respect to dependent claim 5, Winso teaches in paragraph [0054] a second radiation source of the set of radiation sources, configured to emit first gamma radiation of a second set of gamma radiation, having a first reference energy of a set of respective second reference energies; and wherein the controller is configured to control the gain of the first scintillation detector based, at least in part, on the first gamma radiation of the second set of gamma radiation, having the first reference energy of the set of respective second reference energies, detected by the first scintillation detector.
With respect to dependent claim 6, Winso teaches wherein the controller computer as discussed above is configured to control the gain of the first scintillation detector according to a temperature change as disclosed in paragraph [0022] of the first scintillator, a gain change of the first light sensor and/or an accuracy change of the first signal.
With respect to dependent claim 7, Winso teaches wherein the first radiation source comprises Ba-133 as disclosed in paragraph [0054], Am-241 and/or Eu-152.
With respect to dependent claim 8, Winso teaches wherein the first scintillator comprises an inorganic crystal in paragraph [0054].
With respect to dependent claim 9, Winso teaches wherein the first light sensor comprises a photomultiplier tube (PMT) as disclosed in paragraph [0043], photodiode, or silicon photomultiplier, for example an avalanche photodiode or a single photon avalanche photodiode.
With respect to dependent claim 10, Winso teaches Compton radiation backscatter detector as disclosed in paragraph [0079] comprising a scintillation detector assembly according to claim 1.
With respect to dependent claim 12, Winso teaches in paragraph [0024] at most partially shielding the first scintillation detector from the first gamma radiation.
With respect to dependent claim 13, Winso teaches in Fig. 6 alternately at least partially shielding the first scintillation detector from the first gamma radiation, and exposing the first scintillation detector from to the first gamma radiation.
With respect to dependent claim 14, Winso teaches in paragraph [0075] determining a calibration for a spectrum, using the first gamma radiation of the first set of gamma radiation, having the first reference energy of the first set of respective reference energies, detected by the first scintillation detector and.
With respect to dependent claim 15, in Fig. 6 Winso teaches method of detecting a target using a scintillation detector assembly, the method comprising: acquiring a background Compton backscatter spectrum and a Compton backscatter as disclosed in paragraph [0079] spectrum of the target; and background-subtracting the Compton backscatter spectrum of the target using the background 
With respect to independent claim 16, as discussed above Winso teaches a method comprising using gamma radiation, having a reference energy, to control gain of a scintillation detector comprising, the scintillation detector including a scintillator and a light sensor optically coupled thereto.
With respect to dependent claim 17, Winso teaches wherein the first scintillator comprises NaI(Tl) (thallium-doped sodium iodide), CsI(Tl), CsI(Na), CsI(pure), CsF, KI(Tl), LiI(Eu), BaF2, CaF2(Eu), ZnS(Ag), CaWO4, CdWO4, YAG(Ce) (Y3A15012(Ce)), GSO, LSO, LaCl3(Ce), LaBr3(Ce) as disclosed in paragraph [0054], LYSO (Lu .8Y0.2SiO5(Ce)) and/or BGO.
With respect to dependent claim 19, Winso teaches in paragraph [0079] wherein the spectrum is a Compton backscatter spectrum.
With respect to dependent claim 20, Winso teaches in Fig. 6 wherein determining the calibration for the spectrum including using first gamma radiation of a second set of gamma radiation, having a first reference energy of a second set of respective reference energies, detected by the first scintillation detector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winso, and further in view of Stein (US 2005/0263680 A1).
The teaching of Winso has been discussed above.
With respect to dependent claim 18, Winso is silent with wherein the first light sensor comprises an avalanche photodiode or a single photon avalanche photodiode.
	In paragraph [0023] Stein teaches avalanche photodiode. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Winso in order to detect light by a known photodetector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884